                             Case 19-10226-BLS           Doc 48      Filed 02/11/19       Page 1 of 3



                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE


         In re:                                                         Chapter 11

         ARSENAL ENERGY HOLDINGS LLC,                                   Case No. 19-10226 (BLS)

                                Debtor.1


                                NOTICE OF AGENDA OF MATTERS SCHEDULED
                             FOR HEARING ON FEBRUARY 13, 2019 AT 9:30 A.M. (ET)

         Location:           UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF
                             DELAWARE, 824 N. MARKET STREET, 6TH FLOOR, COURTROOM
                             NO. 1, WILMINGTON, DELAWARE 19801

         CONTESTED MATTER GOING FORWARD

         1.         Confirmation of Pre-Packaged Plan of Reorganization of Arsenal Energy Holdings LLC
                    [D.I. 6, 2/4/19]

                    Response/Objection Deadline:                       February 6, 2019 at 4:00 p.m. (ET)

                    Responses/Objections Received:

                        A.      Informal response from the United States Department of Justice

                        B.      Objection of the United States Trustee to (I) the Debtor’s Motion for Entry of
                                a Scheduling Order and (II) Approval of the Disclosure Statement and
                                Confirmation of the Debtor’s Prepackaged Plan [D.I. 24, 2/5/19]

                    Related Documents:

                        C.      Declaration of Allen Goetz, Chief Financial Officer, in Support of Chapter 11
                                Petition, First Day Pleadings and Retention Applications [D.I. 2, 2/4/19]

                        D.      Disclosure Statement for Pre-Packaged Plan of Reorganization of Arsenal
                                Energy Holdings LLC [D.I. 7, 2/4/19]

                        E.      Declaration of James Daloia of Prime Clerk LLC Regarding Solicitation of
                                Votes and Tabulation of Ballots Cast on the Pre-Packaged Plan of
                                Reorganization of Arsenal Energy Holdings LLC [D.I. 8, 2/4/18]


         1
                The last four digits of the Debtor’s taxpayer identification number are 6279. The Debtor’s address is 6031
                Wallace Road Ext., Suite 300, Wexford, PA 15090.
01:24159895.1
                          Case 19-10226-BLS      Doc 48     Filed 02/11/19   Page 2 of 3



                   F.       Order (I) Scheduling Combined Hearing on Adequacy of Disclosure
                            Statement and Confirmation of Pre-Packaged Plan; (II) Approving Procedures
                            for Objecting to Disclosure Statement and Pre-Packaged Plan; (III) Approving
                            Prepetition Solicitation Procedures and Form and Manner of Notice of
                            Commencement, Combined Hearing, and Objection Deadline; (IV)
                            Approving Notice and Objection Procedures for the Assumption of Executory
                            Contracts and Unexpired Leases; (V) Conditionally (A) Directing the United
                            States Trustee Not to Convene Section 341(a) Meeting of Creditors and (B)
                            Waiving Requirement of Filing Schedules and Statements and Rule 2015.3
                            Reports; and (VI) Granting Related Relief [D.I. 30, 2/6/19]

                   G.       Memorandum of Law in Support of an Order (I) Approving (A) the Adequacy
                            of the Disclosure Statement and (B) the Prepetition Solicitation Procedures
                            and (II) Confirming the Pre-Packaged Plan of Reorganization, and Reply to
                            Objection of the United States Trustee [D.I. 44, 2/11/19]

                   H.       Declaration of Allen Goetz in Support of the Memorandum of Law in Support
                            of an Order (I) Approving (A) the Adequacy of the Disclosure Statement and
                            (B) the Prepetition Solicitation Procedures and (II) Confirming the Pre-
                            Packaged Plan of Reorganization [D.I. 45, 2/11/19]

                   I.       Declaration of Gideon Lapson in Support of the Memorandum of Law in
                            Support of an Order (I) Approving (A) the Adequacy of the Disclosure
                            Statement and (B) the Prepetition Solicitation Procedures and (II) Confirming
                            the Pre-Packaged Plan of Reorganization [D.I. 46, 2/11/19]

                   J.       Notice of Filing of Proposed Confirmation Order [D.I. 47, 2/11/19]

                   K.       Chambers Energy Management, LP’s Statement in Support of and Joinder to
                            Debtor’s Memorandum of Law in Support of an Order (I) Approving (A) the
                            Adequacy of the Disclosure Statement and (B) the Prepetition Solicitation
                            Procedures and (II) Confirming the Pre-Packaged Plan of Reorganization [D.I.
                            TBD, 2/11/19]

                Status:     Item A has been resolved. The Debtor is working with the U.S. Trustee to
                            resolve the objection listed at item B. To the extent the U.S. Trustee’s
                            objection is not consensually resolved, the Debtor intends to present two
                            witnesses in support of confirmation. This matter is going forward.




                                             [Signature page follows]




01:24159895.1                                           2
                        Case 19-10226-BLS   Doc 48      Filed 02/11/19   Page 3 of 3



           Dated: February 11, 2019         YOUNG CONAWAY STARGATT & TAYLOR, LLP
                  Wilmington, Delaware
                                            /s/ Ashley E. Jacobs
                                            Pauline K. Morgan (No. 3650)
                                            Kara Hammond Coyle (No. 4410)
                                            Ashley E. Jacobs (No. 5635)
                                            Rodney Square
                                            1000 North King Street
                                            Wilmington, Delaware 19801
                                            Tel: (302) 571-6600
                                            Fax: (302) 571-1253

                                            -and-

                                            SIMPSON THACHER & BARTLETT LLP
                                            Michael H. Torkin
                                            Kathrine A. McLendon
                                            Nicholas E. Baker
                                            425 Lexington Avenue
                                            New York, New York 10017
                                            T: (212) 455-2000
                                            F: (212) 455-2502

                                            Proposed Counsel to the Debtor and Debtor in Possession




01:24159895.1                                       3
